This is an appeal from a judgment in favor of the appellee for the *Page 186 
unpaid portion of an insurance policy. The important question of law involved has already been determined by this court in American National Insurance Co. v. Hawkins, 189 S.W. 330. It is unnecessary to repeat what is there said.
The suit was for only $165, with 12 per cent. damages and reasonable attorney's fees. The trial court allowed $100 as attorney's fees. This amount we think is excessive. If the appellee will file in this court within ten days a remittitur of $50, the judgment will be affirmed; otherwise it will be reversed and remanded.